                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN


ANTHONY D. WILLIAMS,

                              Petitioner,                          OPINION AND ORDER
       v.
                                                                           17-cv-77-wmc
MATTHEW MARSKE, Warden
Federal Correctional Institution - Oxford,

                              Respondent.1



       Petitioner Anthony Williams seeks habeas corpus relief under 28 U.S.C. § 2241

from his continued confinement at the Federal Correctional Institution at Oxford,

Wisconsin. The petition is before the court for preliminary review under Rule 4 of the

Rules Governing Section 2254 Cases, which may be applied to habeas petitions not

brought pursuant to § 2254, including § 2241 petitions. See Rule 1(b), Rules Governing

Section 2254 Cases; see also 28 U.S.C. § 2243. Under Rule 4, the court will dismiss the

petition only if it plainly appears that petitioner is not entitled to relief.

       Williams is serving an 84-month sentence as the result of a June 24, 2011, judgment

of conviction for “unlawful transport of firearms” and “felon in possession of a firearm,”

entered by the United States District Court for the Western District of Michigan. In his

petition, Williams argues that his sentence is unlawful because he did not receive credit for

time he spent in custody before his federal sentence commenced. Williams made the same

argument in a petition brought under 28 U.S.C. § 2255 in the Western District of


1
 The court has substituted the name of the current warden. See Rule 2(a) of the Rules Governing
Section 2254 Cases; Fed. R. Civ. P. 25(d).
Michigan. See Williams v. United States, Case No. 16-cv-1115-rhb. That petition was

dismissed as untimely on December 19, 2016.

       Williams’ petition under § 2241 will likewise be dismissed because Williams may

not obtain the relief he seeks under § 2241. To collaterally attack a conviction or sentence,

a federal prisoner must ordinarily file a petition pursuant to 28 U.S.C. § 2255. Brown v.

Caraway, 719 F.3d 583, 586 (7th Cir. 2013). A narrow exception to this rule is found in

subsection (e), known as § 2255’s “savings clause,” which allows a federal prisoner to

“petition under section 2241 instead if his section 2255 remedy is ‘inadequate or

ineffective to test the legality of his detention.’” Brown v. Rios, 696 F.3d 638, 640 (7th Cir.

2012) (quoting 28 U.S.C. § 2255(e)). “Inadequate or ineffective means that a legal theory

that could not have been presented under § 2255 establishes the petitioner’s actual

innocence.” Hill v. Werlinger, 695 F.3d 644, 648 (7th Cir. 2012) (citation and internal

quotation marks omitted).

       The Seventh Circuit has established three conditions that must be present before a

petitioner can proceed under § 2241 pursuant to this “inadequate or ineffective” exception.

First, the petitioner must be relying on a new statutory-interpretation case—rather than

on a constitutional case—because § 2255 offers relief to prisoners who rely on new

constitutional cases. Second, the petitioner must be relying on a decision that is retroactive

on collateral review and that he could not have invoked in his § 2255 petition. Third, the

error that the petitioner identifies must be grave enough to be deemed a miscarriage of




                                              2
justice. Light v. Caraway, 761 F.3d 809, 812 (7th Cir. 2014), cert. denied, 135 S. Ct. 970

(2015); In re Davenport, 147 F.3d 605, 611-12 (7th Cir. 1998).

       Here, Williams cannot meet the first two conditions: he has not identified a case

adopting a new statutory interpretation, much less a new case given retroactive application

on collateral review. Instead, his argument is based solely on his interpretation of the facts.

Moreover, the Seventh Circuit has made clear that the fact that a petitioner’s first § 2255

motion was untimely does not render § 2255 inadequate. Morales v. Bezy, 499 F.3d 668,

672 (7th Cir. 2007). Because petitioner has not demonstrated that § 2255 is “inadequate

or ineffective,” he cannot pursue his claims under § 2241 and his petition must be

dismissed.

       Finally, a certificate of appealability is not required to appeal from a properly filed

motion under § 2241.       See Behr v. Ramsey, 230 F.3d 268, 270 (7th Cir. 2000) (“no

certificate of appealability is required in proper § 2241 cases like this one”) (emphasis

added). Because Williams’ petition could be interpreted as an untimely or successive

petition under § 2255, the court will also address the issue of a certificate of appealability.

       Under Rule 11 of the Rules Governing Section 2255 Proceedings, the court must

issue or deny a certificate of appealability when entering a final order adverse to a

defendant. To obtain a certificate of appealability, the applicant must make a “substantial

showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2); Tennard v. Dretke,

542 U.S. 274, 282 (2004). This means that “reasonable jurists could debate whether (or,

for that matter, agree that) the petition should have been resolved in a different manner


                                              3
or that the issues presented were adequate to deserve encouragement to proceed

further.” Miller-El v. Cockrell, 537 U.S. 322, 336 (2003). Although the rule allows a court

to ask the parties to submit arguments on whether a certificate should issue, it is not

necessary to do so in this case because the question is not a close one. In this case, there

is no question that Williams cannot proceed under § 2241. Thus, no certificate will issue.




                                           ORDER

       IT IS ORDERED that the federal habeas corpus petition filed by Anthony Williams

pursuant to 28 U.S.C. § 2241 is DENIED and this case is DISMISSED with prejudice.

No certificate of appealability will issue. The clerk of court is directed to close this case.

       Entered this 12th day of November, 2019.

                                            BY THE COURT:

                                            /s/
                                            _____________________
                                            WILLIAM M. CONLEY
                                            District Judge




                                               4
